Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed December 9, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed January 25, 2022, with respect to the rejections of claims 1 and 8 under 35 US.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tupin Jr. and Sako, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The description does not disclose the limitation “the body fat thickness is measured using an ultrasound Doppler sensor in a pulse echo mode” of claim 4 and the limitation “wherein the body fat thickness is measured using a combination of an ultrasound Doppler sensor and infrared sensors” of claim 6. It is well known in the art to use ultrasound Doppler measure the flow of a signal, not the thickness of a material. The specification does not describe the steps needed to process ultrasound Doppler data for measuring the thickness of fat. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measurement probe" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the measurement probe” is the same probe as the “measuring probe” in line 3 of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 20140343419 A1, published November 20, 2014) in view of Tupin Jr. et al. (US 20100274145 A1, published October 28, 2010), hereinafter referred to as Sako and Tupin Jr., respectively. 
Regarding claim 1, Sako teaches a method for health monitoring comprising: 
measuring a body fat composition (see para. 0030 – “…a degree of obesity (such as a BMI (Body Mass Index) value)…”) via one or more sensors provided at a measuring probe (Fig. 10, probe 200; see para. 0042 – “…the probe according to the present embodiment includes a sound wave generating device…” where the sensor is the sound wave generating device) of a health monitoring device (Fig. 10, ultrasonography apparatus 100); 
classifying the measured body fat composition into one of a plurality of body fat categories, wherein the plurality of body fat categories comprise obese, normal, and slim (see para. 0030 – “…data showing one or two or more of information classifying the subject can be given as examples of “subject information”…data showing…a degree of obesity (such as a BMI (Body Mass Index) value)…can be given as examples of information classifying the subject.” Where BMI values can be classified into obese, normal, and slim categories); 
adjusting operating parameters of the health monitoring device relevant for the health monitoring based on the classified body fat composition (from Fig. 4, “set frequency based on subject information” S100, where the set frequency is an operating parameter based on the classified body fat composition (subject information including BMI value)),  
wherein the operating parameters consist of a transmit energy setting of the measurement probe (see para. 0183 – “…the sound wave generation control unit 112 applies a voltage corresponding to the signal showing the set frequency transmitted from the frequency setting unit 110 to the probe 200 to cause the probe 200 to generate sound waves of the set frequency.” Where the transmit energy setting is the sound wave generation control unit 112 setting the voltage level corresponding to the set frequency), and 
performing a health monitoring measurement using the measuring probe of the health monitoring device adjusted in the operating parameters (from Fig. 4, “generate sound waves” S102 using the set frequency; see para. 0065 – “…determines that the frequency is not to be adjusted if the result of the examination state determination process described above indicates that “the examination state is normal”.” Where the health monitoring measurement is the examination state of the image).  
Sako teaches a measuring probe and an operating parameter based on classified body fat composition, but does not explicitly teach:
a measuring probe adapted for performing fetal or maternal monitoring; and 
operating parameters consists of a transmit energy setting, an amplifier gain adaptation setting, and a depth setting of the measurement probe. 
Whereas, Tupin Jr., in an analogous field of endeavor, teaches:
a measuring probe adapted for performing fetal or maternal monitoring (see para 0058-0059 — “Any of the fetal monitoring systems described herein may include one or more UWB sensors for emitting UWB (ultra-wideband) signals and for receiving reflections of the UWB signals and a processor configured to process the reflected UWB signals...The sensor 20 may communicate in a bidirectional mode with a processor, which may be part of an electronics housing.”); and 
operating parameters consists of a transmit energy setting (transmitted power), an amplifier gain adaptation setting (receiver gain), and a depth setting (focal depth) of the measurement probe (see para. 0107 — “The embedded processor in this example is responsible for overall control of the sensor, collection and pre-processing of the radar data, identification of fetal and uterine activity, local storage of the data, interaction with the mother, and transfer of the data to the smartphone. Radar parameters under programmatic control will include…the focal depth, transmitted power, receiver gain...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring probe and the operating parameters based on classified body fat composition, as disclosed in Sako, by having a measuring probe adapted for performing fetal or maternal monitoring, and having operating parameters consists of a transmit energy setting, an amplifier gain adaptation setting, and a depth setting of the measurement probe, as disclosed in Tupin, Jr. One of ordinary skill in the art would have been motivated to make this modification in order to measure indicators of fetal and/or maternal health during stages of pregnancy and during delivery (see Abstract), and in order to control the probe to keep the energy level of signals reflected by the fetus within the predetermined target energy level (see para. 0033), to enhance reflections in deeper tissues which will attenuate more than reflections closer to the surface (see para. 0065), and to amplify signals based on their depth so that signals reflected further from the sensor are amplified more than signals reflected closer to the sensor (see para. 0025), as taught in Tupin Jr. 
Furthermore, regarding claim 2, Tupin Jr. further teaches wherein the health monitoring measurement comprises a fetal heart rate measurement (see Abstract — “These devices and systems may include a UWB sensor providing high-resolution and reliable simultaneous monitoring of multiple indicators of fetal and/or maternal health, such as fetal heart rate...”).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Tupin Jr., as applied to claim 1 above, and in further view of Masuda et al. (JP 2015037472 A, published February 26, 2015), hereinafter referred to as Masuda.
Regarding claim 3, Sako in view of Tupin Jr. teaches all of the elements disclosed in claim 1 above. 
Sako in view of Tupin Jr. teaches measuring the body fat composition, but does not explicitly teach wherein the measurement of the body fat composition comprises measuring body fat thickness.  
Whereas, Masuda, in the same field of endeavor, teaches measuring body fat thickness (see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement of the body fat composition, as disclosed in Sako in view of Tupin Jr., by measuring body fat thickness, as disclosed in Masuda. One of ordinary skill in the art would have been motivated to make this modification in order for the user to view the recommended health guideline of the patient based on the body fat thickness, as taught in Masuda (see pg. 14, para. 5-6).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Tupin Jr. and Masuda, as applied to claim 3 above, and in further view of Boser et al. (US 20160262725 A1, published September 15, 2016 with a priority date of March 9, 2016), hereinafter referred to as Boser.
Regarding claim 4, Sako in view of Tupin Jr. and Masuda teaches all of the elements disclosed in claim 3 above.
Sako in view of Tupin Jr. and Masuda teaches measuring body fat thickness, but does not explicitly teach wherein the body fat thickness is measured using an ultrasound Doppler sensor in a pulse echo mode.  
Whereas, Boser, in the same field of endeavor, teaches wherein the body fat thickness is measured using an ultrasound sensor in a pulse echo mode (see Abstract — “The apparatus is particularly well-suited for use in health care, such as measuring fat/muscle thickness…”; see para. 0049 — “The reflected acoustic pulses travel back to one or more transducer elements. The amplitude and phase of the reflected pulses can be used to obtain material property and depth of the boundary.” Where depth of boundary (fat thickness) is measuring using ultrasound pulse echoes). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring body fat thickness, as disclosed in Sako in view of Tupin Jr. and Masuda, by measuring fat thickness using an ultrasound sensor in a pulse echo mode, as disclosed in Boser. One of ordinary skill in the art would have been motivated to make this modification in order to determine body fat percentage of the patient by a non-invasive measurement of fat thickness, as taught in Boser (see pg. 1, para. 0017).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Tupin Jr. and Masuda, as applied to claim 3 above, and in further view of Ruchti et al. (US 6587702 B1, published July 1, 2003), hereinafter referred to as Ruchti. 
Regarding claim 5, Sako in view of Tupin Jr. and Masuda teaches all of the elements disclosed in claim 3 above. 
Sako in view of Tupin Jr. and Masuda teaches measuring body fat thickness, but does not explicitly teach wherein the body fat thickness is measured using an infrared transmitter and an infrared receiver. 
Whereas, Ruchti, in the same field of endeavor, teaches wherein the body fat thickness is measured using an infrared transmitter and an infrared receiver (Fig. 2, transmitter 23 (infrared transmitter) and detector optics 24 (infrared receiver) of optical interface 25; see col. 5, lines 10-13 — “...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring body fat thickness, as disclosed in Sako in view of Tupin Jr. and Masuda, by measuring body fat thickness using an infrared transmitter and an infrared receiver, as disclosed in Ruchti. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the overall level of fatness of the individual without interference from deeper tissue layers or skin pigmentation, as taught in Ruchti (see col. 5, lines 14-20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Tupin Jr.  and Masuda, as applied to claim 3, and in further view of Tran (US 8764651 B2, published July 1, 2014), hereinafter referred to as Tran. 
Regarding claim 6, Sako in view of Tupin Jr. and Masuda teaches all of the elements disclosed in claim 3 above.
Sako in view of Tupin Jr. and Masuda does not explicitly teach wherein the body fat thickness is measured using a combination of an ultrasound sensor and infrared sensors. 
Whereas, Tran, in the same field of endeavor, teaches wherein the body fat thickness is measured using a combination of an ultrasound sensor and infrared sensors (see col. 53, lines 48-50 — “In yet another embodiment, any or all of the nodes may include transducers for acoustic, infrared (IR), and radio frequency (RF) ranging.”; see col. 25, lines 43-45, 52-55 — “The wrist band 1374 can also contain other electrical devices such as ultrasound transducer, optical transducer or electromagnetic sensors, among others... The time required for the return energy to reach the ultrasonic transducer varies according to the speed of sound in the tissue and according to the depth of the artery.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring the body fat thickness, as disclosed by Sako in view of Tupin Jr. and Masuda, by measuring the body fat thickness using a combination of an ultrasound sensor and infrared sensors, as disclosed in Tran. One of ordinary skill in the art would have been motivated to make this modification in order for the system to have heterogeneous capabilities for sensing, as disclosed in Tran (see col. 53, lines 50-67).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Tupin Jr. and Masuda, as applied to claim 3 above, and in further view of Ray (US 10362974 B2, published July 30, 2019 with a priority date of December 30, 2015), hereinafter referred to as Ray.
Regarding claim 7, Sako in view of Tupin Jr. and Masuda teaches all of the elements disclosed in claim 3 above, and 
Sako in view of Tupin Jr. further teaches wherein the body fat thickness is measured using ultrasound, but does not explicitly teach the body fat thickness is measured using an ultrasonic array.
Whereas, Masuda, in the same field of endeavor, teaches the body fat thickness is measured using an ultrasonic array (see pg. 5, para. 1 — “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring body fat thickness using ultrasound, as disclosed in Sako in view of Tupin Jr., by measuring body fat thickness using an ultrasound array, as disclosed in Masuda. One of ordinary skill in the art would have been motivated to make this modification in order for the user to measure and image a large field of view of fat thickness. 
Sako in view of Tupin Jr. further teaches performing of the health monitoring measurement using the measuring probe of the monitoring device is executed using an array, but does not explicitly teach performing of the health monitoring measurement using the measuring probe of the monitoring device is executed using a different ultrasound array.
Whereas, Ray, in the same field of endeavor, teaches using an ultrasound array to perform health monitoring measurements (Fig. 2D, fetal hemoglobin probe 115C is equated to an ultrasound device because the probe can include one or more ultrasonic detectors 170; see col. 15, lines 55-56, 60-67 — “. fetal hemoglobin probe 115 may also include one or more ultrasonic detectors 170...This ultrasonic emission may be detected by ultrasonic detector 170 and analyzed to determine a level of oxygen saturation for the fetus’ and/or pregnant mammal’s blood.” Where the ultrasound array is ultrasound detectors 170 used to perform health monitoring measurements (level of oxygen saturation)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified performing of the health monitoring measurement using the measuring probe of the monitoring device is executed using an array, as disclosed in Sako in view of Tupin Jr. and Masuda, by having the array be an ultrasound array performing health monitoring measurements, as disclosed in Ray. One of ordinary skill in the art would have been motivated to make this modification in order to combine the use of ultrasonic detectors and light source emitters to perform optoacoustic/photoacoustic and/or thermoacoustic imaging, as it is known in the art, of the pregnant mammal’s abdomen, as taught in Ray (see col. 15, lines 55-61).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin Jr. in view of Ray, Masuda, and Sako. 
Regarding claim 8, Tupin Jr. teaches system for health monitoring, comprising: 
an device (fetal monitor sensor) in communication with a user device (see pg. 11, col. 2, para. 0112 — “...a communication device such as a ‘smartphone’ that may run an application specific for the fetal monitor sensor.” Where a user device is a communication device (smart phone)), 
wherein the device is adapted for performing fetal or maternal monitoring (see Abstract — “These devices and systems may include a UWB (ultra-wideband) sensor providing high-resolution and reliable simultaneous monitoring of multiple indicators of fetal and/or maternal health, such as fetal heart rate…”); 
the device having 
a power source (see pg. 4, col. 2, para. 0046 — “For example, a system for processing UWB (ultra-wideband) fetal (and fetal/maternal) data may include: a sensor configured for receiving and transmission of UWB data, the sensor comprising at least one antenna, a power source...”), 
communication module (see pg. 4, col. 2, para. 0046 — “...a server configured to receive information from the signal processor and to pass extracted indicators of fetal or fetal and maternal health on to one or more remote reporting stations.” Where the server is the communication module), 
memory (see pg. 10, col. 2, para. 0104 — “...the system may also include local memory.”), 
a processor (see pg. 4, col. 2, para. 0046 — “...a signal processor configured to process UWB reflection data received by sensor to form a matrix of reflected signals indexed by depth and time from which a one or more indicators of fetal or fetal and maternal health may be extracted...”), and 
an array (see pg. 4, col. 2, para. 0046 — “For example, a system for processing UWB (ultra-wideband) fetal (and fetal/maternal) data may include: a sensor configured for receiving and transmission of UWB data, the sensor comprising at least one antenna...” where the array is equated to at least one antenna), 
the device operable to convert received information for transmission to the user device (see pg. 2, col. 2, para. 0017 —- “...a communications module for communicating the raw or processed signals to an external server and/or network.” Where the information is equated to raw or processed signals of the UWB sensor); 
wherein the user device (see pg. 11, col. 2, para. 0112 — “...a communication device such as a ‘smartphone’ that may run an application specific for the fetal monitor sensor.” Where a user device is a communication device (smart phone)) includes 
a processor (see pg. 11, col. 2, para. 0112 - “...a communication device such as a ‘smartphone’ that may run an application specific for the fetal monitor sensor.” Where the application on a smart phone is inherently operated by using a processor), 
a display (see pg. 11, col. 2, para. 0114 — “Once the data is analyzed a graphic of the summary data will appear in the application screen.” Where the display is the application screen), and 
a memory (see pg. 12, col. 1, para. 0115 — “The summary data may be automatically saved to the smartphone/PDA's memory and at any time, the user can view the summary data.”); 
wherein the user device has instructions in the user device memory (see pg. 11, col. 2, para. 0114 —- “Once the application is open, the application will communicate with the sensor to see if the data in flash memory is current. If the data is current the user can execute the transfer of data to be analyzed, otherwise the transfer will not occur.”) which, when executed, operates to: 
receive the information (see pg. 11, col. 2, para. 0114 — “The communication device may be able to access the sensor for all of the data with the smartphone application.”); and 
performing fetal or maternal health monitoring (see para 0058-0059 — “Any of the fetal monitoring systems described herein may include one or more UWB sensors for emitting UWB (ultra-wideband) signals and for receiving reflections of the UWB signals and a processor configured to process the reflected UWB signals), 
wherein the operating parameters consist of a transmit energy setting, an amplifier gain adaptation setting, and a depth setting (see para. 0107 — “The embedded processor in this example is responsible for overall control of the sensor, collection and pre-processing of the radar data, identification of fetal and uterine activity, local storage of the data, interaction with the mother, and transfer of the data to the smartphone. Radar parameters under programmatic control will include…the focal depth, transmitted power, receiver gain...”).  
Tupin Jr. teaches using an ultra-wide band device for fetal monitoring, so Tupin, Jr. does not explicitly teach using an ultrasound device for fetal monitoring. 
Whereas, Ray, in same field of endeavor, teaches using an ultrasound device for fetal monitoring (Fig. 2D, fetal hemoglobin probe 115C is equated to an ultrasound device because the probe can include one or more ultrasonic detectors 170; see col. 15, lines 55-56, 60-67 — “...fetal hemoglobin probe 115 may also include one or more ultrasonic detectors 170...This ultrasonic emission may be detected by ultrasonic detector 170 and analyzed to determine a level of oxygen saturation for the fetus’ and/or pregnant mammal’s blood.” Where fetal monitoring is determining the level of oxygen saturation for the fetus and/or mother’s blood).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultra-wide band device for fetal monitoring, as disclosed in Tupin, Jr., by having the device be an ultrasound device for fetal monitoring, as disclosed in Ray. One of ordinary skill in the art would have been motivated to make this modification in order to combine the use of ultrasonic detectors and light source emitters to perform optoacoustic/photoacoustic and/or thermoacoustic imaging, as it is known in the art, of the pregnant mammal’s abdomen, as taught in Ray (see col. 15, lines 55-61).
Tupin Jr. in view of Ray does not explicitly teach: 
the transducer array having a plurality of transducer elements for receiving ultrasound signals; 
a user device configured to 
receive the ultrasound information for use in measuring a body fat composition; 
determine a body fat classification from the received ultrasound information,
wherein determining the body fat classification comprises classifying the measured body fat composition into one of a plurality of body fat categories that comprise obese, Page 3 of 16EXPEDITED PROCEDURE normal, and slim; 
transmit the body fat classification to the ultrasound device; and 
wherein the ultrasound device modifies operating parameters of the ultrasound device for use in performing the health monitoring based upon the determined body fat classification. 
Whereas, Masuda, in the same field of endeavor, teaches the transducer array having a plurality of transducer elements for receiving ultrasound signals (see pg. 5, para. 1 — “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array, as disclosed in Tupin Jr. in view of Ray, by having the array be a transducer array having a plurality of transducer elements for receiving ultrasound signals, as disclosed in Masuda. One of ordinary skill in the art would have been motivated to make this modification in order for the user to measure and image a large field of view of fat thickness.
Tupin Jr. in view of Ray and Masuda does not explicitly teach: 
a user device configured to 
receive the ultrasound information for use in measuring a body fat composition; 
determine a body fat classification from the received ultrasound information,
wherein determining the body fat classification comprises classifying the measured body fat composition into one of a plurality of body fat categories that comprise obese, Page 3 of 16EXPEDITED PROCEDURE normal, and slim; 
transmit the body fat classification to the ultrasound device; and 
wherein the ultrasound device modifies operating parameters of the ultrasound device for use in performing the health monitoring based upon the determined body fat classification. 
Whereas, Sako, in the same field of endeavor, teaches 
a user device (external apparatus) configured to 
receive the information for use in measuring a body fat composition (see para. 0030 – “…a degree of obesity (such as a BMI (Body Mass Index) value)…”); 
determine a body fat classification from the received information, wherein determining the body fat classification comprises classifying the measured body fat composition into one of a plurality of body fat categories that comprise obese, Page 3 of 16EXPEDITED PROCEDURE normal, and slim (see para. 0030 – “…data showing one or two or more of information classifying the subject can be given as examples of “subject information”…data showing…a degree of obesity (such as a BMI (Body Mass Index) value)…can be given as examples of information classifying the subject.” Where BMI values can be classified into obese, normal, and slim categories); 
transmit the body fat classification to the ultrasound device (see para. 0033 – “…the ultrasonography apparatus according to the present embodiment may specify the subject information to be used by communicating with an external apparatus that composes another system, such as an electronic medical record system so as to acquire subject information corresponding to the subject from the external apparatus.” Where the user device (external apparatus) transmits body fat classification (subject information include BMI value) to the ultrasound device (ultrasonography apparatus)); and 
wherein the ultrasound device modifies operating parameters of the ultrasound device for use in performing the health monitoring based upon the determined body fat classification (from Fig. 4, “set frequency based on subject information” S100, where the set frequency is an operating parameter based on the classified body fat composition (subject information including BMI value)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user device and ultrasound device, as disclosed in Tupin Jr. in view of Ray and Masuda, by having the user device configured to receive the information for use in measuring a body fat composition, determine a body fat classification from the received information, wherein determining the body fat classification comprises classifying the measured body fat composition into one of a plurality of body fat categories that comprise obese, Page 3 of 16EXPEDITED PROCEDURE normal, and slim, and transmit the body fat classification to the ultrasound device, and the ultrasound device modifies operating parameters of the ultrasound device for use in performing the health monitoring based upon the determined body fat classification, as disclosed in Sako. One of ordinary skill in the art would have been motivated to make this modification in order to specify the frequency corresponding to the subject based on the subject information, as disclosed in Sako (see para. 0038).  
Furthermore, regarding claim 9, Tupin Jr. further teaches wherein the ultrasound device modifies the ultrasound transmit energy setting, the amplifier gain adaptation setting, and the depth setting (see para. 0107 — “The embedded processor in this example is responsible for overall control of the sensor, collection and pre-processing of the radar data, identification of fetal and uterine activity, local storage of the data, interaction with the mother, and transfer of the data to the smartphone. Radar parameters under programmatic control will include…the focal depth, transmitted power, receiver gain...”).
Furthermore, regarding claim 10, Masuda further teaches wherein the body fat classification is based upon fat layer thickness (see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”).
Furthermore, regarding claim 11, Masuda further teaches wherein the ultrasound device operates in a mode to determine fat layer thickness (see pg. 5, para. 1 — “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”), and 
Ray further teaches a mode for fetal or maternal monitoring (Fig. 2D, fetal hemoglobin probe 115C is equated to an ultrasound device because the probe can include one or more ultrasonic detectors 170; see col. 15, lines 55-56, 60-67 — “. fetal hemoglobin probe 115 may also include one or more ultrasonic detectors 170...This ultrasonic emission may be detected by ultrasonic detector 170 and analyzed to determine a level of oxygen saturation for the fetus’ and/or pregnant mammal’s blood.” Where the ultrasound array is ultrasound detectors 170 used to perform fetal/maternal monitoring (level of oxygen saturation)).  
The motivation for claims 10-11 was shown previously in claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin Jr. in view of Ray, Masuda, and Sako, as applied to claim 11 above, and in further view of Boser and Lewis Jr. et al. (US 10 092271 B2, published October 9, 2018 with a priority of April 13, 2011), hereinafter referred to as Lewis Jr.
Regarding claim 12, Tupin Jr. in view of Ray, Masuda, and Sako teaches all of the elements disclosed in claim 11 above. 
Tupin Jr. in view of Ray, Masuda, and Sako teaches using ultrasound, but does not explicitly teach wherein the first mode is a pulse-echo mode and the second mode is a pulse Doppler mode.  
Whereas, Boser, in the same field of endeavor, teaches wherein the first mode is a pulse-echo mode (see col. 31, lines 17-21 —“...the transducer can provide the thickness of one or more layers of tissue using known pulse-echo or a-line techniques. For example, the transducer may be operated to provide total tissue thickness or the thickness of fat and muscle or other layers.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound, as disclosed in Tupin Jr. in view of Ray, Masuda, and Sako, by having the first mode as a pulse-echo mode, as disclosed in Boser. One of ordinary skill in the art would have been motivated to make this modification in order to determine body fat percentage of the patient by a non-invasive measurement of fat thickness, as taught in Boser (see pg. 1, para. 0017).
Tupin Jr. in view of Ray, Masuda, Sako, and Boser does not explicitly teach the second mode is a pulse Doppler mode.
Whereas, Lewis Jr., in the same field of endeavor, teaches wherein the second mode is a pulse Doppler mode (see col. 18, lines 19-23 – “Fig. 31 depicts pulse wave Doppler operation…can emit waves at specific bursts, and the time between bursts is used to receive any reflected waves.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Tupin Jr. in view of Ray, Masuda, Sako, and Boser, by including a second mode as a pulse Doppler mode, as disclosed in Lewis Jr. One of ordinary skill in the art would have been motivated to make this modification in order to continuously and consistently monitor the fetal heart rate and uterine contraction during labor, as taught in Lewis Jr. (see col. 6, lines 17-50).

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin Jr. in view of Ray, Masuda, and Sako, as applied to claim 8 above, and in further view of Ruchti.
Regarding claim 13, Tupin Jr. in view of Ray, Masuda, and Sako teaches all of the elements disclosed in claim 8 above, and 
Masuda further teaches receiving the body fat thickness signal (biological tomographic image) and modify the body fat classification (classified subcutaneous fat) based Page 4 of 16EXPEDITED PROCEDURE upon the body fat thickness signal (see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”).
Tupin Jr. in view of Ray, Masuda, and Sako does not explicitly teach wherein the ultrasound device further comprises: at least one IR sensor, the at least one IR sensor of the ultrasound device operable to obtain a body fat thickness signal.
Whereas, Ruchti, in the same field of endeavor, teaches at least one IR sensor, the at least one IR sensor of the ultrasound device operable to obtain a body fat thickness signal (Fig. 2, transmitter 23 and detector optics 24 of optical interface 25; see col. 5, lines 10-13 — “...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Tupin Jr. in view of Ray, Masuda, and Sako, by including to the system at least one IR sensor of the ultrasound device operable to obtain a body fat thickness signal, as disclosed in Ruchti. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the overall level of fatness of the individual without interference from deeper tissue layers or skin pigmentation, as taught in Ruchti (see col. 5, lines 14-20).
Furthermore, regarding claim 14, Ruchti further teaches wherein the at least one IR sensor is an IR receiver and an IR transmitter (Fig. 2, transmitter 23 (infrared transmitter) and detector optics 24 (infrared receiver) of optical interface 25; see col. 5, lines 10-13 —“...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”).
The motivation for claim 14 was shown previously in claim 13.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin Jr. in view of Ray, Masuda, Sako, and Ruchti, as applied to claim 14 above, and in further view of Ito (JP 2008188077 A, published August 21, 2008), hereinafter referred to as Ito.
Regarding claim 15, Tupin Jr. in view of Ray, Masuda, Sako, and Ruchti teaches all of the elements disclosed in claim 14 above, and 
Ruchti further teaches determining an IR body fat thickness based upon the body fat thickness signal (Fig. 2, transmitter 23 and detector optics 24 of optical interface 25; see col. 5, lines 10-13 — “,.determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”), and 
Masuda further teaches determining an ultrasound body fat thickness based upon the received ultrasound information, and determining the body classification (see pg. 5, para. 1 — “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 — “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”). 
Tupin Jr. in view of Ray, Masuda, Sako, and Ruchti does not explicitly teach calculating an average body fat thickness value. 
Whereas, Ito, in the same field of endeavor, teaches calculating an average body fat thickness value (see pg. 13, para. 2—“...the comprehensive diagnosis/evaluation means includes the maximum visceral fat thickness and the average visceral fat thickness...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the body fat thickness value, as disclosed in Tupin Jr. in view of Ray, Masuda, Sako, and Ruchti, by calculating the average body fat thickness value, as disclosed in Ito. One of ordinary skill in the art would have been motivated to make this modification in order to have a comprehensive diagnosis and evaluation of the degree of risk of the metabolic syndrome, as taught in Ito (see pg. 8, para. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A. D. Mitchell et al., “Estimation of body composition of pigs by a near-infrared interactance probe technique”, Archiv fur Tierzucht, vol. 48, no. 6, pp. 580-591, Oct. 2005 teaches measuring and correlating NIR [near-infrared] measurements and ultrasound measurements in live pigs.
Da Silva et al. (US 20090270728 A1, published October 29, 2009) discloses an ultrasound transducer that measures fat thickness at body sites for long term monitoring, and based on the plurality of measurements calculates the total body composition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793